Exhibit 99.1 News Release Company Contacts: Gregory Walker , Sonia Segovia, VP, Finance and CFO IR Coordinator Tel: (408) 938-6457 Tel: (408) 938-6491 Email:gregory.walker@pdf.com Email: sonia.segovia@pdf.com PDF Solutions® Reports Third Fiscal Quarter 2014 Results SAN JOSE, Calif.—October 23 , 2014—PDF Solutions, Inc. (“PDF Solutions” or the “Company”) (NASDAQ: PDFS) , the leading provider of yield improvement technologies and services for the integrated circuit (IC) manufacturing process life cycle, today announced financial results for its third fiscal quarter ended September 3 0, 2014. Total revenues for the third fiscal quarter of 2014 totaled $22.4 million, down 9% from $24.6 million for the second fiscal quarter of 2014 and down 12% when compared to total revenues of $25.5 million for the third fiscal quarter of 2013. Design-to-silicon-yield solutions revenue for the third fiscal quarter of 2014 totaled $10.9 million, down 17% from $13.1 million for the second fiscal quarter of 2014 and down 36% when compared to design-to-silicon-yield solutions revenue of $17.0 million for the third fiscal quarter of 2013 . Gainshare performance incentives revenue for the third fiscal quarter of 2014 totaled $11.5 million , the same as the second fiscal quarter of 2014 and up 36% when compared to gainshare performance incentives revenue of $8.5 million for the third fiscal quarter of 2013 . On a GAAP basis, net income for the third fiscal quarter of 2014 was $1.8 million, or $0.06 per basic and $0.05 per diluted share, compared to $4.7 million, or $0.15 per basic and diluted share, for the second fiscal quarter of 2014 , and compared to $4.8 million , or $0.16 per basic and $0.15 per diluted share, for the third fiscal quarter of 2013 . Cash and cash equivalents were $116.1 million at September 30, 2014, compared to $89.4 million at December 31, 2013. Non-GAAP net income for the third fiscal quarter of 2014 was $6.3 million, or $0.20 per diluted share, compared to $9.0 million, or $0.28 per diluted share, for the second fiscal quarter of 2014
